Citation Nr: 1201724	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-29 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board notes that the February 2008 rating decision denied a compensable rating for service-connected bilateral hearing loss.  While the appeal was pending, a September 2008 Decision Review Officer decision assigned a 30 percent rating evaluation for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

Service-connected bilateral hearing loss is productive of Level VI hearing acuity in the right ear and Level VI hearing acuity in the left ear at its most severe. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Table VIA, 4.86, Diagnostic Code 6100 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in December 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of December 2010 remand was to achieve further development of the claim, namely to allow the Veteran to identify additional treatment evidence and to schedule another VA audiological examination.  A December 2010 letter requested that the Veteran provide information for all treatment records not already associated with the claims file.  No further records were reported by the Veteran.  Another VA examination was performed in February 2011.  Therefore, the Board finds that the RO/AMC substantially complied with the December 2010 remand orders and that the Board may now proceed with appellate adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2008, prior to the initial unfavorable AOJ decision issued in February 2008.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran that he must demonstrate that his service-connected bilateral hearing loss had increased in severity and of how VA would assist him in developing his claim, and of his and VA's obligations in providing such evidence for consideration.  This letter also supplied information on the substantiation of disability ratings generally, as well as effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his increased rating claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA and private treatment records and the reports of September 2008 and February 2011 VA audiological examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Board notes that a November 2010 VA examination report referenced in the claims file was misfiled and not relevant to this Veteran's claim.    
The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board observes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and relevant medical history, and examined the Veteran, to include the necessary audiological testing.  Thereafter, in the reports, they provided the information required to determine the appropriate disability rating under the schedular criteria.  

The Board acknowledges that only the February 2011 VA examiner reported reviewing the claims file.  However, the Board does not find that the lack of claims file review by the September 2008 examiner renders that report inadequate.  In an increased rating claim, the results of the contemporaneous examination are most relevant to the assignment of the appropriate disability rating and nothing suggests that the examiner was impeded or the results made inaccurate by the unavailability of the claims file.  Accordingly, the Board concludes that the September 2008 VA examination report is sufficient for rating purposes.  Id.
 
The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, neither VA audiological evaluation of record contains findings relevant to the impact of the Veteran's hearing on his daily and occupational living.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Court of Appeals for the Federal Circuit (Federal Circuit) found that the phrase "daily life" as used in Part 4 of 38 C.F.R. may be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak at 455.  

The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, while the Board acknowledges that the VA examiners failed to address the impact of the Veteran's hearing loss on his daily living, the Board finds that addressing such factors is not necessary.  See Vazquez-Flore at 1280.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran's service-connected bilateral hearing loss is currently assigned a 30 percent rating evaluation pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned. 
 
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2011).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA is for consideration when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in January 2008.  During the appeal period, he was afforded two VA examinations in September 2008 and February 2011.  Additionally, there is a January 2010 letter from a private audiologist that summarizes audiogram results available for review. 

The VA evaluations yielded the following results with pure tone thresholds, measured in decibels: 

September 2008




HERTZ




1000
2000
3000
4000
RIGHT

65
75
85
90
LEFT

60
70
80
85

The average decibel loss was 78.75 decibels in the right ear and 73.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  

February 2011




HERTZ




1000
2000
3000
4000
RIGHT

35
60
80
85
LEFT

35
50
80
85

The average decibel loss was 65 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.
  
Using Table VI, these audiometric test results show the Veteran had Level VI hearing loss in the right and left ears in September 2008 and Level IV hearing loss in the right and left ears in February 2011.  However, as the Veteran's test results reflect an exceptional pattern of hearing loss, consideration of Table VIA is warranted.  38 C.F.R. § 4.86.  Using Table VIA, in September 2008, the Veteran had Level VI hearing loss in both ears in September 2008 and Level V hearing loss in both ears in February 2011.  Thus, Table VIA yields a higher numeral and is to be employed in this case.  Applying Table VII to these results, the Board finds that even at its most severe presentation, Level VI in each ear, the Veteran's hearing acuity does not warrant a rating in excess of 30 percent.  38 C.F.R. 4.85.  

The Board has reviewed the January 2010 letter from MW, a private audiologist.  Although MW did not provide full audiological results, he did cite pure tone averages and Maryland speech discrimination scores.   The pure tone average in the right ear was 26 decibels and in the left ear, 73 decibels.  Speech discrimination was 81 percent in the right ear and 12 percent in the left ear.  Using Table VI, these results yield Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear.  Applying Table VII to these results still does not support a rating in excess of 30 percent.
With respect to Table VIA, absent the pure tone thresholds for each frequency tested, the Board cannot legitimately consider using only pure tone thresholds in determining the appropriate rating.  However, assuming arguendo that Table VIA may be considered, the Veteran's hearing acuity in the right ear would be Level I and in the left ear, Level VI.  Again, under Table VII, a rating in excess of 30 percent would not be warranted.

The Board acknowledges the statements of the Veteran and his spouse that his bilateral hearing loss warrants a higher rating evaluation, in particular the arguments that his service-connected tinnitus affects the Veteran's ability to perform speech discrimination testing.  However, as reflected by the above discussion, the Veteran's speech discrimination scores have been disregarded as consideration of only the pure-tone thresholds is appropriate and is more likely to yield a higher rating.  Thus, while the Board appreciates the Veteran's concern in this regard, his arguments are not pertinent to the outcome in the instant case.  

Moreover, the Veteran is compensated separately for the effects of his service-connected tinnitus.  Any additional compensation for those effects on the Veteran's hearing would be pyramiding and disallowed.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the opinions and observations of the Veteran and other laypersons alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2011).  Thus, there is no competent evidence showing that the Veteran's hearing loss disability is more severe than demonstrated at the VA audiological evaluations considered herein.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent evidence in favor of ratings in excess of those assigned, the preponderance of the evidence is against the Veteran's claim for a higher rating for his service-connected bilateral hearing loss, and the doctrine is not applicable in this case.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's claim must be denied.  

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Further, the Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board also finds that such complaints are not particularly unusual with a hearing loss disability.  Absent evidence of marked interference with employment, the Board determines that referral for an extra-schedular rating is not warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record does not suggest that he is not employed due to his service-connected bilateral hearing loss.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

A rating in excess of 30 percent for service-connected bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


